﻿


Happily, the Secretary-General's report on the work of the Organization provided more than one occasion for a smile of contentment to relieve the more usual grin with clenched teeth induced by realistic surveys of world affairs. Two of these pleasing if small occasions were his congratulating us on a deflationary trend in our rhetoric and on a growth of civility in our exchanges. The proffering of our congratulations to you, Mr. President, on your election to the presidency, and of thanks to your predecessor, as well as to the Secretary-General himself, is part of due courtesy, not of vain rhetoric. Indeed it is possible, as in this case, to make ritual gestures with the greatest sincerity.
The Secretary-General's report allowed us to note, with very great satisfaction, that the performance of the United Nations has improved in substance as well as in form. I do not intend to rehearse either the range of successes achieved or the persistent doldrums afflicting us. I would merely echo the sentiments already expressed by others. In this regard I will echo a statement made here by my predecessor, Mr. George Borg-Olivier, the first Prime Minister of independent Malta - an independence which was achieved only 25 years ago, despite our existence as a nation for thousands of years.
The most critical role in the transformation of the international cacophony of the past into a joyous future symphony appertains to the super-Powers, but no orchestra generally functions satisfactorily if it is made up only of trombones and timpani. Some part is usually played by a flute or a piccolo. If the voice of a micro-State such as ours does have any special claim to be heard in this assembly, it is certainly not because we include ourselves that smallness of size or antiquity of national origin dowers us with some sort of superior Olympian wisdom. It is rather that our mini-stature does tend to make our self-interest more nearly coincide with the global interest. A diminutive physique does not go as a rule with an enormous appetite for self-aggrandizement but rather with a point of view that is singularly alert to the prospects and problems of the survival of all in a danger-filled environment. It is very precisely in that perspective that I speak here today.
Let me explain what has prompted me to begin with this reminder. Of the specific issues with which my country has mostly keenly involved itself - from the care of the elderly to the need to curtail the traffic in armaments - from the very first years of our presence here, there is probably none with which the name of Malta has come to be more intimately associated than that of the common management of extraterritorial spaces.
I am using this term deliberately. I am doing so because unfortunately the concept which we introduced and which has been incorporated as a foundation-stone in the law of the sea Convention and used in many other United Nations-sponsored treaties, charters, declarations and other juridical and policy instruments - the common heritage of mankind - continues to be misunderstood. It is not however misunderstood by the Secretary-General, and its essence is very accurately captured in the phrase he uses in his report where he refers to "common management ... reflecting a community of interest among Member States".
Precisely this identification of "a community of interest* among all nations, developing and developed - for the benefit of all, rich as well as poor, whatever the nature of their ideology as well as their geography - was the motive force that moved us.
The areas of coincidence between the interests of all categories of States were our target. Ours was not a move in a rush or onset by the hungry to gobble down sundry goods spread out on somebody else's table. On the contrary our starting point was the existence of goods which had two characteristics: in the first place, they were not on anybody's table; they lay still unexplored and un-exploited beyond the limits of national jurisdiction? they were the resources of extraterritorial spaces; and, secondly, their nature and location implied that they could not be rationally managed on the basis of legal regimes conceived in terms of the conventional notions of "property" and of "sovereignty" with the absolutist connotations they have acquired in the modern age.
Our idea was that the common heritage of mankind should not be considered as the property of, or as subject to, the sovereignty of anybody - not of the United Nations any more than of any individual country, not of the human collectivity any more than of any smaller human entity, not at any rate in any sense in which the owner or the sovereign can do with it as it pleases him.
Quite different and novel rules of management had to be devised. The Law of the Sea constitutes of course a major, however imperfect, step in that direction. It contains recognition that the vastness of extraterritorial space is not so unlimited that human activity cannot cause irreparable damage to it. Even more serious dangers lurk in other extraterritorial spaces where the measures so far taken have been more fragmentary. Consequently I am urging the Assembly to take a fresh look at the whole matter not in the conceptual framework of the debates about property and sovereignty which were comprehensible in the world of the past but in the new situation produced by the development of man's scientific and technological activities. What is at stake is not at all competition between East and West, or even primarily between North and South, but the victory of order over chaos, of survival over planetary destruction.
My Government is convinced that there can be no true development without an environment which will permit mankind to live a life of dignity and well-being.
Furthermore, new technologies, population growth and the human urge to develop have brought about new, serious threats to the delicate ecological balance of our globe. Indeed we believe that certain of these threats risk causing irreparable damage, thereby endangering the very existence of life on Garth*
Urgent action is needed to save our planet. The new environmental problems call for innovative solutions to be devised. That is why we actively supported the initiative taken by Prance, the Netherlands and Norway, which led to the Hague Declaration on the atmosphere and climate change, signed last March.
Malta is raising its environmental concerns in every forum. It will be recalled that Malta's initiative to protect the global climate led to resolution 43/53, which was unanimously adopted, entitled "Protection of global climate for present and future generations of mankind", which characterized climate change as the common concern of mankind.
The resolution sets out what is essentially a plan of action to counter the growing problem of adverse climate change. We are satisfied with the progress which is being made in the Intergovernmental Panel on Climate Change, established by the world Meteorological Organization and the United Nations Environment Programme. We are convinced that if any proposed remedies are to be effected they have to take into account the economies of developing States.
Those States which have already developed and polluted cannot now expect other States to stultify their own growth. This has to be the basis of any international convention on climate, if it is to enjoy widespread and general acceptance.
Malta has also actively participated in the Commonwealth Group of Experts on Climate Change, and it looks forward to the outcome of the discussion of the subject at the October meeting of the Commonwealth Heads of Government, to be held in Malaysia.
A new proposal which we are putting forward for active consideration at this forty-fourth session, and which I am pleased to announce has been accepted by the Assembly's General Committee, as agenda item 82 (j), is the protection of the environment of extraterritorial spaces. In this respect we are suggesting that
as a first step a group of eminent parsons be invited to prepare a study, possibly in time for consideration at the 1992 United Nations conference on environment and development.
The group's first effort could be an attempt to identify and specify the extraterritorial spaces and to examine which human activities are causing unreasonable damage to the environmental integrity of such spaces. Clearly, its task will be formidable, for, while it is important not to regulate too late, it is not desirable to seek to regulate non-existent activities. Likewise, it may avoid unnecessary complexity by not seeking to tackle the common heritage as a whole, but restricting the immediate area of attention to extraterritorial spaces. Besides the high seas and the international sea-bed area, the super adjacent airspace, certain parts of the atmosphere and outer space, as well as such other more controversial areas as may be determined, will have to be evaluated from the point of view of their environmental state.
Recommendations could then be made regarding the rights and duties of States and of the international community and the revised or new legal instruments needed, at least for catastrophe avoidance. The group's report could serve at least as a preliminary basis on which our thinking could be realistically built in view of the new global requirements of present and future generations.
So far I have been seeking to take account of the fact that it is not only the problems of ocean space" that are closely interrelated and need to be considered as a whole", as the preamble to the Convention on the Law of the Sea says. It is all the parts of our small planet, which are closely bound together in a single web.
Nevertheless, the Convention and its sober consolidation open up the possibility of turning ocean space into a real laboratory in the service of true development, with respect for the environment, which could be exemplary for other areas and, indeed, a foundation for the whole. For that reason, I wish to develop further the two main suggestions which I made in this regard when I last had the privilege of addressing the General Assembly, and to clarify the essential thrust of both. Their common pivot is the need to associate, in the governance of the institutions suited for ocean affairs and their analogues in other multiple-use domains, representatives of the whole cast of very varied actors who operate in the sea, instead of merely the representatives of States.
Consequently, my first suggestion was the establishment of a global forum on ocean affairs, where the representatives of States could meet and interact with those of all the specialized agencies of the United Nations system and of other intergovernmental and non-governmental, scientific, commercial, environmental and other organizations with an active and participative stake in the management of ocean affairs in an integrated manner.
My second suggestion, also intended to facilitate the bringing into play of the potentialities of network building, was the systematic strengthening of regional institutions as an intermediate level, meshing the national and the global.
Several notable efforts have been made, and are still being made, in that direction by the United Nations and its agencies. But there is still a central void - that of means by which all the key actors in a sphere of activities can be brought together. Unfortunately, the all-too-often un-harmonized operations of the different parts of national Governments themselves in the marine sphere are at present
reflected at the international level, and, for instance, the establishment of large exclusive economic zones in terms of the law of the sea Convention requires integrated management systems, which it is difficult to set up by the unaided efforts of many an individual State.
The extension of national jurisdiction necessitates more, not less, international co-operation. Indeed, there are many articles in the Convention itself which prescribe co-operation with coastal States by the competent international authorities - meaning, in most cases, United Nations agencies.
My suggestion in this regard is, therefore, that regional commissions for ocean affairs be set up. They should have a very mixed membership. There should not be meetings of representatives only of ministries of foreign affairs, or only of environment or transport ministries, or only of international organizations, or other entities of one kind only. All of the following should be there: the national focal points or other co-ordinating centres of national marine activities, if they exist, as they should; the regional officers of the specialized United Nations agencies; and other bodies, both intergovernmental and governmental.
Moreover, the commissions should directly involve at all stages of their work the major ocean users from all countries affected by regional decisions. Experience has shown that the contributions of the actual users of resources usually prove extremely valuable to prevent political obstacles from blocking the progress of regional planning, or to circumvent them. The characteristic input of actual users is to anticipate such problems before they become frustrating and to devise procedures for their avoidance. Their participation is vital to the commissions' fulfilment of their role. That role is essentially one of rationalization. Consequently, the cost should not be heavy, No new large bureaucracies are needed, because all of the elements of the system are already in existence. There is only a need for them to be catalysed.
I have dwelt on this point at some length not merely for its own sake hut also as an illustration of the new style of international governance that seems to be called for at the present juncture in world affairs. Similar organizational models can be envisaged in other spheres of activity, such as labour relations. The international Labour Organisation (ILO) is, of course, a very striking instance of an early structure involving State and non-state organizations as an essential aspect of the functioning of its system.
A fundamental point of thrust for the regional commissions for ocean affairs should be the development of technological capability. It is clearly in the fields of scientific research and technological capability that investment by funding agencies, national and international, is most inadequate and yet, over the years, most likely to yield the most enduring contribution to human betterment.
Two years ago I mentioned here that in fulfilment of articles 276 and 277 of the United Nations Convention on the Law of the Sea Malta had proposed the setting up of a Mediterranean regional centre for the development of marine technology. We envisaged that through it enterprises, both public and private, and organizations, both national and international, would be involved in the financing of projects judged to be of general benefit. We also expected that it would be a pilot undertaking to be followed in other regions, one reciprocally beneficial to both the developed and the developing countries of the region.
I am happy to report that with the direct support of the Secretary-General and his excellent collaborators the proposal has been pursued, especially through the
United Nations Industrial Development Organization (UNIDO), and that it has found the support of several Mediterranean countries. I would like to stress again that, far from seeking to rival or compete with any other existing institutions, particularly European ones, the centre would complement and enhance their activities with advantages to all. I am therefore confident that the centre will emerge as a model of North-South - and particularly of Euro-African- Asian - co-operation in the one area of the world where the three continents meet around the "Middle Sea", at the very centre of which my country is placed.
I have, as I said I would at the beginning, concentrated on only a few topics so that they stand out in a sharper focus. To some extent this is more possible today because the atmosphere in international relations is improving so much that we have an opportunity co take a broader look and to identify other global dangers, in particular those that threaten the environment and the economic system.
That does not mean that we are insensitive to a number of disputes that linger on, defying solution and spreading misery to the peoples involved. Many speakers more directly involved in those questions have drawn our attention to their plight. The greatest service we can do for those people is to act, each of us as best we can, so as to encourage real dialogue and so as not to aid and abet those who feel that force or intransigence pay better dividends.
Casting a glance at our region, we feel disappointed that the hopes we had entertained about a solution to the Cyprus problem have received a setback. As an island State in the Mediterranean we cannot but be concerned about the situation in Cyprus, one which, despite the efforts of the Secretary-General and the goodwill the Government of Cyprus has shown, does not seem to be improving as we had all hoped a year ago. We make a strong appeal to all parties directly or indirectly concerned not to miss any opportunity to bring to an end a tragedy that has not brought any benefit to those who sought, rather mistakenly, to find a solution to their problems through division. If we all, without exception, send a cleat message that we do not countenance division in that island nation, the parties directly concerned will not fail to extend the hand of co-operation to the Secretary-General and to each other.
The tragedy of Lebanon is a blot on our civilization and on our times. I had occasion to speak in strong terms on this conflict earlier this month at the summit meeting of the Movement of Non-Aligned Countries at Belgrade. Since then a ray of hope has appeared with the acceptance of the Arab League initiative. Let us not be lulled into any false complacency. The peoples and Governments of the area have beat presented with an opportunity, but far more strenuous efforts are required to translate that opportunity into a genuine and lasting peace.
A genuine peace in the area can be lasting only when all the peoples living there can exercise their sovereignty in full freedom within accepted and secure borders - and the peoples of the area include the peoples of Israel and Palestine. We encourage the Secretary-General and all others who have taken positive initiatives to persevere in their efforts to bring the day of peace and justice in the area much nearer. The world has been impressed by the responsible and positive attitude taken by the representatives of the Palestinian people to realize their inalienable rights through a political solution, as repeatedly expressed in the United Nations. Their outstretched hand should not be ignored. The peace of the Israeli and Palestinian peoples, and peace in the entire region and perhaps even in the entire world, demands a reciprocal move from the other side. We commend and support all constructive efforts being made to assist the process, and we wish to express our appreciation for the leadership exercised by President Mubarak in this regard.
In the other almost traditional areas of conflict that are reflected in our deliberations we have seen over the past year significant, though perhaps hesitant, steps forward. The promise of a solution is there in Central America, in the Sahara, in Namibia, in the Gulf, in Afghanistan and in South-East Asia. Having come this far, why should we betray the hopes of our peoples? Dare we hope that even in South Africa apartheid will be seen by all for the evil that it is and that it will be replaced by a system that gives due dignity to man and woman irrespective of colour or race?
 The aspiration to realize the unity and solidarity of the human race is precisely what inspired the concrete proposals Malta put forward about the common heritage and common concerns of mankind in the oceans, the atmosphere and other extraterritorial spaces. That aspiration is to be pursued not only in political forums, such as the Assembly, but throughout the educational systems of all countries. We are pleased that the new International Maritime Law Institute in Malta, constituted and run by the International Maritime Organization (IMO), is to start receiving students from developing countries this October. It will undoubtedly increase the skills of those who are committed to the search for international solutions that go against the interest of no State but that serve to enhance the common good of all the members of the human race.
